UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MALKA KUMER,et al.,

                                          Plaintiffs,                  ORDER TO SHOW CAUSE


                     -against-                                         18-CV-7456(ILG)


BANK SADERAT IRAN,et al.,

                                         Defendants.



UNITED STATES DISTRICT JUDGE I. LEO GLASSER:

         In an application filed on February 25, 2020(Docket Entry #11), plaintiffs seek

permission to dismiss without prejudice duplicative claims of 18 plaintiffs who also are plaintiffs
in Kaplan v. Central Bank of the Islamic Republic ofIran. 19cv3142(ILG). An examination of

the docket sheet in the case at bar reveals that until plaintiffs filed their February 25th letter, they

had taken no action whatsoever in this case since March 2019. This eleven-month period of

inactivity is even longer than the eight months of dormancy that formed the basis for Judge
Cogan's dismissal ofa similar case filed by the same plaintifTs counsel, Robert Tolchin, Esq.:
Kaplan v. Hezbollah. 19cv3187(BMC)(Docket Entry #103).*                                         ,
         Accordingly, plaintiffs are directed to show cause, in writing, by March ^ 5 ,2020,
why the instant Kumer case C one oftwo Kumer lawsuits pending in this district, see 18cv7449
(CBA)-should not be dismissed for lack of prosecution.




             SO ORDERED.


'Plaintiffs' counsel has filed various overlapping actions in this Court and others, with no apparent rhyme
or reason as to where they are filed or how the claims are aggregated and/or allocated among the various
cases.
Dated:   Brooklyn, New York
         March 6,2020

                               Is/ L Leo Glasser
                              I. LEO GLASSER
                              UNITED STATES DISTRICT JUDGE
